                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 CECILIA CATHERINE GUTIERREZ,

         Plaintiff,
                                                                    Case No. 1:19-cv-425
 v.
                                                                    HON. JANET T. NEFF
 RICHARD A. HANDLON CORRECTIONAL
 FACILITY, et al.,

         Defendants.
 ____________________________/


                         MEMORANDUM OPINION AND ORDER

       Plaintiff, proceeding pro se, initiated this case on June 3, 2019 by filing a Complaint for

Employment Discrimination pursuant to 42 U.S.C. § 1983 (ECF No. 1). Plaintiff was permitted

to proceed in forma pauperis (ECF No. 5). The Magistrate Judge performed an initial screening

of Plaintiff’s Complaint pursuant to 28 U.S.C. § 1915A(b)(1), and, on June 19, 2019, issued a

Report and Recommendation (R&R, ECF No. 7), recommending that Plaintiff’s Complaint be

dismissed. The Magistrate Judge determined that Plaintiff’s Complaint “contains various factual

allegations but does not state how each defendant was involved and what each defendant did that

caused the Plaintiff harm or violated the Plaintiff’s rights” (id. at PageID.69). The Report and

Recommendation, which noted the applicable 14-day period for filing objections, was duly served

on the parties.

       Plaintiff subsequently wrote the Court, asking whether it was “possible to just amend the

complaint instead of filing an appeal” (ECF No. 8 at PageID.71). Plaintiff indicated that “[i]f

amending the complaint is not acceptable I would like to request the extension of time to prepare
and file a response for the appeal” (id.). This Court issued an Order on July 12, 2019 that extended

the deadline for Plaintiff to file any objections to the Report and Recommendation to July 26, 2019

(ECF No. 9). On July 26, 2019, Plaintiff filed an Amended Complaint (ECF No. 10).

       The Court determines that Plaintiff was permitted to amend her pleading “once as a matter

of course,” see FED. R. CIV. P. 15(a)(1)(B), and that the screening of her original Complaint did

not ameliorate this right. See Jones v. Bock, 549 U.S. 199, 214 (2007) (“[T]he PLRA’s screening

requirement does not—explicitly or implicitly—justify deviating from the usual procedural

practice beyond the departures specified by the PLRA itself.”); LaFountain v. Harry, 716 F.3d

944, 951 (6th Cir. 2013) (holding, “like every other circuit to have reached the issue, that under

Rule 15(a) a district court can allow a plaintiff to amend his complaint even when the complaint

is subject to dismissal under the PLRA”). As the June 19, 2019 Report and Recommendation

concerns Plaintiff’s original Complaint, the Court will reject it as moot. Therefore:

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF. No. 7) is

REJECTED as moot.


Dated: August 8, 2019                                          /s/ Janet T. Neff
                                                             JANET T. NEFF
                                                             United States District Judge




                                                 2
